Citation Nr: 0501222	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from July 1981 
to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which reopened the claim for 
service connection for PTSD and denied entitlement on the 
merits and denied service connection for a bipolar disorder. 

Although the RO reopened the claim for service connection for 
PTSD and denied entitlement on the merits, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen a claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page.

The Board also notes that the a June 2000 RO decision, in 
part, denied the veteran's claim of service connection for a 
bipolar disorder on the basis that it was "not well 
grounded".  While that decision was not appealed and the 
veteran submitted an application to reopen the claim, in the 
November 2001 decision that is the subject of this appeal, 
the RO pointed out that the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, eliminated the concept of a 
well-grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  Thus the RO readjudicated the veteran's 
claim for service connection for a bipolar disorder on the 
merits.  The Board also finds that the law and regulations 
pertaining to finality of unappealed RO decisions are not 
applicable to this claim. 

The decision below reopens the veteran's claim for service 
connection for PTSD.  This claim and the claim for service 
connection for a bipolar disorder are addressed in the remand 
appended to this decision.  The claims are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
her part.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a January 
1995 decision; denied the veteran's application to reopen 
that claim by a May 1998 decision; and reopened and denied 
the claim on the merits by a June 2000 decision.  Although 
she was duly notified of these decisions and of her appellate 
rights, the veteran did not appeal any of these decisions.

2.  The evidence submitted since the last final decision of 
June 2000 includes outpatient clinic records relating to 
treatment for PTSD due to a sexual assault; the additional 
evidence was not previously before agency decisionmakers and 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

1.  The June 2000 RO decision that denied the claim of 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (1999).

2.  The evidence presented since the June 2000 decision is 
new and material; the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (as effective for claims filed prior to 
August 29, 2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  
 
In the present case, the Board reopens the claim for service 
connection for PTSD.  Under this circumstance, which is only 
of benefit to the veteran, there is no prejudice in 
adjudicating her application to reopen the claim for service 
connection for PTSD without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

LAW and REGULATIONS

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If it is determined 
that new and material evidence has been presented, the claim 
will be reopened, and any required development would be 
undertaken.  See Elkins v. West, 12 Vet. App. 209 (1999).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  As noted 
above, the most recent denial of the claims was in June 2000.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. at 
284.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003).  The veteran's application to reopen her claim 
for service connection for PTSD was filed prior to August 29, 
2001; consequently, the version of § 3.156 in effect before 
August 29, 2001, applies.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  38 
C.F.R. § 3.156(a) (2001) (as effective for claims filed prior 
to August 29, 2001) provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In June 2000, the veteran's claim for service connection for 
PTSD was denied on the basis that the preponderance of the 
evidence was against the claim that the veteran's PTSD began 
during or was linked to any event of service, to include an 
alleged sexual assault.  Evidence received since that time 
includes outpatient clinic records showing ongoing treatment 
for PTSD due to a rape.   

The Board finds that this information is new and material 
evidence.  It is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  While there is some indication of a sexual 
assault prior to service, the veteran continues to maintain 
that she was raped while on active duty.  The purpose behind 
the VA definition is not to require the veteran to 
demonstrate that the new evidence would probably change the 
outcome of the claim; rather it emphasizes the importance of 
a complete record for evaluation of the veteran's claim.  Id.  
The psychiatric records reflecting that the veteran currently 
has PTSD due to a rape is relevant competent evidence not 
previously of record that is material to the question of 
whether she has PTSD linked to service.  Accordingly, 
reopening of the claim for service connection for PTSD is 
warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

The veteran contends, in essence, that her PTSD is linked to 
an in-service sexual assault.  She also asserts that her 
bipolar disorder began during or the result of service. 

The enactment of the VCAA, supra, redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In March 2001, the RO sent the veteran a letter telling her 
what she needed to substantiate her claim for service 
connection for a bipolar disorder and her application to 
reopen her claim for service connection for PTSD.  (As noted 
above, the RO reopened the claim and denied it on the merits.  
The Board, by the decision above, has also reopened the 
claim.).  Specifically, she was told that she needed medical 
evidence to substantiate her claims.  Subsequently, the 
regulations pertaining to personal trauma were changed, so 
that other types of evidence may be used to substantiate a 
claim for service connection for PTSD based on personal 
trauma.  She was not informed of the new types of evidence, 
which might substantiate the claim.  This should be done.  In 
fact, the new regulation requires it.  

The revised regulation now provides that, if a claim for 
service connection for PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor and such evidence include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The regulation 
specifically provides that VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence (emphasis added).  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2004).  
The Board's review of the record discloses that neither the 
VCAA notice letter, the statement of the case, nor any other 
communication advised the veteran of this regulation, which 
applies to her claim.  She should be notified in accordance 
with the applicable law and regulations.  See also 
38 U.S.C.A. § 7105(d)(1)(B) (West 2002).  

The Board also notes that, during her appeal, the veteran has 
asserted that all records had not been obtained and 
considered as required by VCAA.  Since these appear to be 
Federal records, she should be given an opportunity to 
identify any missing records and the RO should attempt to 
obtain them.  38 U.S.C.A. § 5103A(b)(3), (c) (West 2002).  

The Board also finds that, following a consideration of the 
relevant evidence in the claims file, to include the 
veteran's statements relating to both claims, a VA 
psychiatric examination that includes opinions on the 
contended causal relationships is necessary in order to 
properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(D) 
(West 2002); 38 C.F.R. § 3.159 (c)(4) (2004). 

It is also pertinent to note that, in a VA clinical note 
dated in May 2001, a VA clinical psychologist reported that 
the PTSD and the bipolar disorder were "mutually 
aggravating".  The Court of Appeals for Veterans' Claims has 
held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for service connection for 
PTSD, to include being advised of the 
different types of evidence which may be 
used to substantiate this claim due to 
personal trauma (see 38 C.F.R. 
§ 3.304(f)(3) (2004)) and a bipolar 
disorder of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to the claims for service 
connection for PTSD and a bipolar 
disorder.

2.  All VA clinical records since May 2001 
should be associated with the claims 
folder.  

3.  The veteran should be asked to 
identify any additional sources of medical 
or nonmedical evidence, which may support 
her claims.  The RO should attempt to 
obtain any new evidence identified by the 
veteran.  

4.  The veteran should be scheduled for a 
psychiatric examination.  The claims 
folder should be made available to the 
examiner.  Following a review of the 
relevant evidence in the claims file, to 
include the service medical records and 
all post-service psychiatric records; 
obtaining the medical and psychiatric 
history from the veteran, the mental 
status examination, and any tests that are 
deemed necessary, the psychiatrist is 
asked to provide an opinion  on the 
following:
?	.Is it as at least as likely as not 
(50 percent or greater probability) 
that the veteran's PTSD began during 
or as the result of any incident of 
service, to include an alleged rape?  
?	Is it at least as likely as not that 
any other psychiatric disorder that 
may be present, to include a bipolar 
disorder, began during or as the 
result of any incident of service? 
?	If the examiner determines that the 
veteran had a psychiatric disorder 
prior to service, he or she is asked 
to opine whether such was aggravated 
during service.  Aggravation is 
defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of 
symptoms. 
?	
If any question is too speculative to 
answer, the psychiatrist should so 
indicate.  The examiner should provide a 
rationale for any opinion expressed.  

5.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
appellant's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

6.  Thereafter, the RO should readjudicate 
the claims for service connection for PTSD 
and a bipolar disorder in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


